Citation Nr: 1616945	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  11-26 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for asbestosis.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for right arm neuropathy.

5.  Entitlement to service connection for vertigo.

6.  Entitlement to service connection for malaria residuals.

7.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

8.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  

9.  Entitlement to service connection for a cervical spine disability.

10.  Entitlement to service connection for a right shoulder disability.  

11.  Entitlement to service connection for chronic ear infections.

12.  Entitlement to service connection for a lymph node disorder.

13.  Entitlement to an initial disability rating in excess of 30 percent for anxiety disorder, claimed as posttraumatic stress disorder (PTSD).  

14.  Entitlement to an initial compensable disability rating for migraine headaches.  


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H.M. Walker, Counsel







INTRODUCTION

The Veteran served on active duty from August 1970 to July 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of July 2010, April 2012, and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In the July 2010 rating decision, the RO awarded service connection for anxiety disorder, and assigned a 30 percent rating, effective October 29, 2009.  

In the April 2012 rating decision, the RO denied service connection for a right shoulder condition, bilateral hearing loss, vertigo, chronic ear infections, malaria residuals, COPD, chronic lymph node disorder, and peripheral neuropathy of the right upper extremity.  

In the April 2013 rating decision, the RO granted service connection for migraines and assigned a noncompensable rating, effective October 14, 2010.  In this decision, the RO denied service connection for left shoulder condition, cervical spine condition, and asbestosis, and denied a TDIU.  

In August 2015, the Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

The Board notes that the RO denied service connection for a ruptured eardrum in February 2003 and January 2008 rating decisions.  The Veteran now claims entitlement to service connection for chronic ear infections.  During his hearing, he described in-service treatment for a ruptured eardrum.  The RO treated the chronic ear infections claim as a new claim, and the Board finds to the extent that the Veteran is seeking service connection for a ruptured eardrum, it will be referred to the RO as a claim to reopen.  

In December 2015, the Veteran made a Freedom of Information (FOIA) request for a complete copy of his claims file.  The Board notes that in November 2015, the Veteran's attorney was provided a compact disc (CD) with a copy of his entire claims file.  Since that time, no additional evidence or dispositions have been associated with the claims file.  As such, it appears that all requested documents have been provided to the Veteran's attorney.   

The issue of entitlement to service connection for ruptured eardrum on a new and material basis has been raised by the record during the Veteran's videoconference hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for chronic ear infections and lymph node disorder and increased ratings for anxiety disorder and migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On August 26, 2105, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeals of entitlement to service connection for a left shoulder disability, asbestosis, bilateral hearing loss, right arm neuropathy, vertigo, malaria residuals, and COPD; and entitlement to a TDIU.  

2.  The preponderance of the evidence is against a finding that the Veteran's cervical spine disability is etiological related to a disease, injury, or event in service; he did not have a diagnosis of arthritis within one year following service.

3.  The preponderance of the evidence is against a finding that the Veteran's right shoulder disability is etiological related to a disease, injury, or event in service.
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for a left shoulder disability are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for asbestosis are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for bilateral hearing loss are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for a right arm neuropathy are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

5.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for vertigo are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

6.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for a malaria residuals are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

7.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for a COPD are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

8.  The criteria for withdrawal of an appeal on the issue of entitlement to a TDIU are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

9.  The Veteran's cervical spine disability was not incurred in active service, nor may it be so presumed.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

10.  The Veteran's right shoulder disability was not incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2015). 

During the August 2015 videoconference hearing, the Veteran indicated that he wished to withdraw his claims of entitlement to service connection for a left shoulder disability, asbestosis, bilateral hearing loss, right arm neuropathy, vertigo, malaria residuals, and COPD; and entitlement to a TDIU.  The withdrawal is documented in the hearing transcript, which has been associated with the electronic claims file.  Hence, there remains no allegation of error of fact or law for appellate consideration in regard to these claims. 

Accordingly, the Board does not have jurisdiction to review the appeals of entitlement to service connection left shoulder disability, asbestosis, bilateral hearing loss, right arm neuropathy, vertigo, malaria residuals, and COPD; and entitlement to a TDIU.

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Letters dated in October 2010, February 2012, May 2012, and November 2012 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issues on appeal during the hearing and generally discussed the basis of the prior determinations, the elements of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).
In this case, the Veteran has been represented by an experienced attorney who has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran reported in-service treatment at a local, French hospital in conjunction with his bicycle accident.  He did not, however, provide the name or dates of this treatment, nor do his STRs note any treatment at a local hospital as contended by the Veteran.  The Board finds that VA has fulfilled its duty to assist with respect to these records.  VA provided the Veteran multiple letters indicating that if he wished to have VA assist in obtaining any medical records on his behalf, he would need to submit a release (VA Form 21-4142).  Absent a request made by the Veteran for assistance in obtaining these records-including a signed release with the names and dates of the alleged treatment/hospitalization-VA has no additional duty to obtain these records.  It is important to note that a duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Records from the Social Security Administration (SSA) have also been associated with the claims file.   

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015). 

In this case, the Veteran was provided a VA examination in May 2012 addressing his cervical spine and right shoulder claims.  The examiner considered the Veteran's contentions, as well as the service treatment records, post-service treatment records, and conducted a physical examination.  Ultimately, the examiner concluded that the Veteran's claimed cervical spine and right shoulder disabilities were not due to an event, disease, or injury incurred during active service-including his documented in-service bicycle accident.  As the opinions were based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinions provided, the Board concludes that the opinions obtained in this case are adequate.  Given the foregoing, the Board finds the evidence of record to be complete and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that continuity of symptomatology since service under 38 C.F.R. § 3.303(b) only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Factual Background and Analysis

I. Cervical Spine and Right Shoulder

The Veteran contends that his current cervical spine and right shoulder disabilities are related to a bicycle accident he had during service.  He asserts that he had "severe injuries" to both shoulders and was treated at a French hospital and then again on the ship.  He recalled being given a sling and/or a cast.  He maintains that pain and muscle fatigue has continued since service.  

A review of the Veteran's service treatment records shows a bicycle accident in December 1973.  At the time, the Veteran was treated for neck pain and headaches, but there were no notations of any right shoulder problems.  There were muscle spasms present and the impression was cervical muscle strain.  This treatment note did not include any discussion of off-base treatment at a French hospital, a sling, or a cast.  There were no further treatment records addressing any residuals of his bicycle accident, nor did any treatment records show bilateral shoulder complaints.  Discharge physical examination, dated in July 1974, shows no notations of any cervical spine or right shoulder problems.  Musculoskeletal examination at discharge was within normal limits.  

Post-service treatment records show a history of motor vehicle accident (MVA) in 1989 resulting in two ruptured discs in his back and neck.  The Veteran contends that he sought treatment for his neck and shoulder in the late-1970s/early-1980s and was told he would need surgery then.  He did not seek treatment again until 2012.  

In his first VA disability claim filed in 2002, the Veteran only claimed service connection for a ruptured eardrum.  At that time, he did not report any history of cervical spine and/or right shoulder problems.  He again applied for compensation in July 2007.  This time, he only included PTSD, ruptured eardrum, and hernia.  He made no mention of any shoulder or neck problems at that time.  

The Veteran sought VA treatment for shoulder pain as early as 2007, and there are references to a neck injury following a MVA in the 1980s.  Prior to his instant claim for service connection for neck and right shoulder disabilities, he did not report his in-service bicycle accident to the treating professionals.  

In May 2012, the Veteran was afforded a VA examination of the neck and shoulders, during which he was diagnosed as having degenerative disc disease of the cervical spine with associated right shoulder pain and weakness.  The Veteran reported injuring his neck and right shoulder during service when he was riding his bike and crashed into another bike rider.  He recalled falling onto his right shoulder and neck area.  Following review of the claims file, and interview and examination of the Veteran, the examiner opined that the cervical spine and shoulder disabilities were less likely than not caused by or a result of his bicycle injury in service.  In reaching this conclusion, the examiner pointed to the post-service MVA in the late-1980s that subsequently caused a bulging disc in the neck.  The examiner attributed the Veteran's shoulder pain and weakness to the cervical spine disability caused by his post-service MVA injury.  There is no clinical opinion to the contrary.  

The Veteran continues to receive VA treatment for his neck and shoulder complaints.  These records, however, do not include any opinion linking these complaints to his service.  

Upon careful review of the evidence, the Board finds that service connection for cervical spine and right shoulder disabilities is not warranted.  

There is no question that the Veteran has a current diagnosis of degenerative disc disease of the cervical spine with right shoulder pain and weakness.  As such, the question that remains is whether the probative evidence of record shows that the Veteran's cervical spine and right shoulder disabilities are related to an event, injury, or disease incurred during active duty.  The Board concludes it does not. 

First, the Veteran has not contended that he was diagnosed as having arthritis of the cervical spine within his first post-service year, nor does the evidence show any treatment for neck complaints within that timeframe.  Thus, the Veteran is not entitled to service connection for a cervical spine disability on a presumptive basis.  As such, the Board will focus on whether the Veteran's cervical spine and right shoulder disabilities were caused by his service. 

The Board finds the opinions expressed by the May 2012 VA examiner report to be credible and highly probative.  The report was based on a careful review of the claims file and included an interview of the Veteran as well as a physical examination.  Further, a complete and through rationale is provided for the opinions rendered.  As noted, the Veteran experienced a MVA in the late-1980s causing injuries to the neck and back.  He was treated for shoulder complaints around 2007-many years after discharge from service.  Additionally, the examiner indicated that the Veteran's right shoulder complaints were due to his cervical spine disability caused by post-service MVA.  The examiner specifically opined that the Veteran's documented bicycle injury in service did not cause his current neck and shoulder problems.  As such, he concluded that the Veteran's cervical spine and right shoulder disabilities are less likely than not related to an event, injury, or disease while on active duty. 

These opinions are fully explained and consistent with the evidence of record.  The medical professional's opinions clearly contemplated both causation and consideration of the lay testimony. 

The Board notes that although the Veteran's STRs show treatment for neck complaints following a bicycle accident, there is no clinical evidence showing a chronic disability of the neck or right shoulder following the accident. 

The Board has considered the Veteran's contentions that he suffered "severe" injuries to his neck and right shoulder during service and has been experiencing problems since then.  The Board, however, has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the current statements made by the Veteran as to a continuity of cervical spine and right shoulder pain from service are mostly inconsistent with the objective medical record and the Veteran's own more contemporaneous statements.

The Veteran STRs do not show that he was ever hospitalized following the bicycle crash, nor do they show he was treated by a French hospital with a sling and/or cast.  In fact, these records do not include any complaints related to the right shoulder and he was just diagnosed as having a cervical strain.  Even if he was hospitalized as contended, the musculoskeletal examination at discharge was within normal limits.  

In his 2002 and 2007 claims for service connection, the Veteran never claimed entitlement to service connection for a neck or a right shoulder disability.  Many post-service VA treatment records showing shoulder and neck problems did not include the Veteran's reports of having problems since the bicycle accident in service.  These records show a history of post-service falls and a MVA.  If the Veteran had experienced neck and shoulder problems since service, especially to the severity as contended by the Veteran, it would have been reasonable for him to bring this up when previously filing for service connection and/or to his treating professionals.  

The Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether or not he experienced injury or complaints in service.  Rather, this is a case in which the record shows a bicycle accident in December 1973, a diagnosis of cervical sprain, a normal musculoskeletal examination at discharge and no chronic disability resulting from the accident.  Additionally, there is no probative evidence that the Veteran had any neck or shoulder problems for over a decade following discharge from service.  The Veteran had every opportunity to discuss these complaints to treating personnel from the time of discharge from service until his instant claim, but did not do so.  Although he contends that his injuries were severe in nature following the bicycle accident, the notations made by the military treating personnel did not suggest this, nor was he shown to have any residual disability related to this accident.  Finally, he has clearly reported a neck injury following a post-service car accident in the 1980s with resultant bulging discs, and there are no post-service treatment records attributing his neck and right shoulder symptoms to an incident or injury in service.  Thus, there is affirmative evidence, rather than merely a lack of contemporaneous evidence.

Furthermore, the Board has considered the contentions made by the Veteran that his cervical spine and right shoulder disabilities had their onset during active duty.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to report that he had pain in his neck and right shoulder following his in-service bicycle accident and has experienced this pain since.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, in most cases, lay persons are not competent to render an opinion as to the cause or etiology of any current disorder because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence). 

In this instance, therefore, the Veteran as lay person, has not been shown to be capable of making medical conclusions, especially as to nature of a complex medical diagnoses such as degenerative disc disease of the cervical spine with right shoulder pain and weakness and its possible link to his bicycle accident in service.  As such, the Board ascribes far more weight to the conclusions of the medical professional who concluded that the Veteran's current cervical spine and right shoulder disabilities are not related to his active duty.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In short, the most probative medical evidence specifically rules out a relationship between the Veteran's current cervical spine and right shoulder disabilities and his service.  The Board places more weight on the opinion of the competent VA medical professional who provided the May 2012 opinions, based on review of the medical records and claims file, and interview and examination of the Veteran, than on the lay assertions made by the Veteran that his cervical spine and right shoulder disabilities are related to service.  As such, service connection is not warranted. 

In summary, the preponderance of the evidence demonstrates that the Veteran's cervical spine and right shoulder disabilities were not caused by his active military service-including the documented in-service bicycle accident.  In that regard, the Board finds the conclusions of the May 2012 VA opinion provider of significantly more probative value than those of the Veteran. 

As such, the Board finds that the benefit of the doubt doctrine is not for application, and that the claims must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Service connection left shoulder disability is dismissed.  

Service connection for asbestosis is dismissed.

Service connection for bilateral hearing loss is dismissed.  

Service connection for right arm neuropathy is dismissed.  

Service connection for vertigo is dismissed.  

Service connection for malaria residuals is dismissed.  

Service connection for COPD is dismissed.  

Entitlement to a TDIU is dismissed.

Service connection for cervical spine disorder is denied.

Service connection for right shoulder disability is denied.


REMAND

The Board finds that additional development is required for the Veteran's service connection claims for chronic ear infections and lymph node disorder and increased rating claims for his anxiety disorder and migraine headaches.

Service Connection

The Veteran contends that he has chronic ear infections and a lymph node disorder related to his military service.

Service treatment records show complaints of ear drainage and external ear infections.  They also show a diagnosis of inguinal lymphadenitis.  Importantly, the Veteran is already in receipt of service connection benefits for an inguinal hernia that has been attributed to his in-service treatment for lymphadenitis.  Nevertheless, the Veteran has contended that he experiences swollen lymph nodes all over his body and they have occurred since service.  
During his August 2015 hearing, he reported experiencing recurrent ear infections since service.  Recent VA treatment records show complaints of swollen lymph nodes in the neck area.  To date, however, he does not been afforded a VA examination for these claimed disabilities.  

The Veteran was treated in service for similar complaints and he has competently reported similar symptoms since service.  The Board finds that the minimal threshold for when a VA examination is warranted has been shown, and the claims should be remanded to obtain an opinion as to the nature and etiology of the claimed chronic ear infections and lymph node disorder.  See 3.159(c)(4).

Increased Ratings

The Veteran's most recent VA examination for his headaches was in June 2012.  His most recent VA psychiatric examination was performed in December 2012.  During his hearing, the Veteran reported that his psychiatric symptoms have worsened since the 2012 examination.  Additionally, his representative has argued that more current examinations are necessary for both disabilities.

When a veteran asserts that a disability has worsened since his/her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  In light of the Veteran's statements and the arguments proffered by the Veteran's attorney, the Board finds that new examinations are warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the claims file. 
 
2.  Then, schedule the Veteran for the appropriate VA examination for his claimed chronic ear infections. 
The claims file should be made available to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination and all necessary diagnostic testing, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran has chronic ear infections that have been caused by, or began during, his active military service. 

The examiner should discuss the significance, if any, of the Veteran's in-service treatment for a perforated ear drum.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinion provided.

3.  After the development in #1 has been completed, schedule the Veteran for the appropriate VA examination for his claimed lymph node disorder. 
The claims file should be made available to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination and all necessary diagnostic testing, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran has a lymph node disorder that has been caused by, or began during, his active military service. 

The examiner should provide a complete rationale for any opinion provided.

4.  After the development in #1 has been completed, the Veteran should be afforded an appropriate VA psychiatric examination by an examiner with sufficient expertise to determine the current degree of severity of his anxiety disorder.  The Veteran's claims file should be made available to and reviewed by the examiner.

The examiner should provide information concerning the functional impact of the Veteran's service-connected anxiety disorder, to include the impact of his anxiety disorder on his ability to work. 

The examiner should provide a complete rationale if any opinions are provided.

5.  After the development in #1 has been completed, the Veteran should be afforded an appropriate VA examination by an examiner with sufficient expertise to determine the current degree of severity of his migraine headaches.  The Veteran's claims file should be made available to and reviewed by the examiner.

In addition, the examiner should provide information concerning the functional impact of the Veteran's service-connected migraine headaches, to include on his ability to work. 

The examiner should provide a complete rationale if any opinions are provided.

6.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


